

116 S1358 IS: Citizens Count Census Act of 2019
U.S. Senate
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1358IN THE SENATE OF THE UNITED STATESMay 8, 2019Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 13, United States Code, to require that any questionnaire used in determining the
			 decennial census of population shall contain an option for respondents to
 indicate citizenship status.1.Short titleThis Act may be cited as the Citizens Count Census Act of 2019.2.Citizenship status on census questionnairesSection 141 of title 13, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)In conducting the 2020 decennial census and each decennial census thereafter, the Secretary shall include in any questionnaire distributed or otherwise used for the purpose of determining the total population by States a checkbox or other similar option for respondents to indicate whether the respondent is a citizen or national of the United States..